IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE
V. I.D. No. 1605013801

KARL MANUEL,

Se ae eae eae

Defendant.
Submitted: October 15, 2020
Decided: November 10, 2020

Upon Defendant’s Motion for Postconviction,
DENIED.

Upon Postconviction Relief Counsel’s Motion to Withdraw,
GRANTED.

ORDER

Zachary Rosen, Esquire, Deputy Attorney General, Department of Justice, 820
North French Street, Wilmington, DE 19801, Attorney for the State.

Patrick J. Collins, Esquire, Kimberly A. Price, Esquire, Collins & Associates, 716

North Tatnall Street, Suite 300, Wilmington, DE 19801, Attorneys for Defendant
Kar! Manuel.

WHARTON, J.
This 10th day of November, 2020, upon consideration of Defendant Karl
Manuel’s (“Manuel”) timely pro se Motion for Postconviction Relief (“MPCR”),'
appointed postconviction counsel’s Motion to Withdraw as Counsel,” the State’s
Response to Counsel’s Motion to Withdraw,> the affidavit of trial counsel,* and the
record in this matter, it appears to the Court that:

1. Manuel was found guilty in a bench trial of Possession of a Firearm by
a Person Prohibited (“PFBPP”), Possession of Ammunition by a Person Prohibited
(“PABPP”), Carrying a Concealed Deadly Weapon (“CCDW’”), and Failure to Wear
a Seatbelt.” He was declared a habitual offender as to both the PFBPP and CCDW
charges and sentenced to a combined 23 years at Level 5.° He received a probation
sentence on the PABPP charge and a fine on the seatbelt charge.’ On May 8, 2018,

the Delaware Supreme Court affirmed Manuel’s conviction and sentence.°

2. Manuel filed his timely first MPCR pursuant to Superior Court

Criminal Rule 61 pro se on April 23, 2019.2 Manuel also moved for appointment

 

1D I. 36.

2D. 47.

3D.I. 52.

4D.I. 57.

SDI. 19.

6 App. Mem. in Supp. Mot. to Withdraw at A51-56, D.I. 48.
"Id.

’ Manuel v. State, 2018 WL 2127136 (Del. 2018).

° DI. 36.
2
of counsel.!° The Court granted that request on April 25, 2019.'' On November 12,
2019, appointed postconviction relief counsel Patrick J. Collins, Esquire, moved to
withdraw after he reviewed the record and the applicable law, and concluded that
Manuel’s postconviction claims were wholly without merit and that no other
substantial grounds for relief were available to him.'? Manuel submitted points he
wished the Court to consider on January 8, 2020.'? The State submitted its response
on March 6, 2020.'* Trial counsel submitted his affidavit on October 15, 2020.!°

3. In his MPCR, Manuel presses three claims of ineffective assistance of
counsel (“IAC”) and one labeled “Abuse of Discretion by trier.”’'® First, he alleges
trial counsel was ineffective by failing to file any pre-trial motions, thereby
depriving him of “the right to have the State to present or hear all of the evidence,

affidavits, documents etc. against him.”"’

Second, he alleges trial counsel was
ineffective in failing to “subpoena the forensic expert who wrote up the investigative
narrative (Supplemental Report) also the credibility of supervisor Looney thus

denying him his right to confront the witnesses against him.”'® His third IAC claim

alleges that trial counsel, “failed to challenge the traffic stop (Pre-textual traffic

 

~ DL. 37,
"DT. 40.
2D. 47.
3 D1. 50.
4D. 52.
6 DT. 57.
6 DJ. 36.
ela

8 Id.
stop),” the “authentication and identification of evidence,” the “Chain of Custody
and Burden of Proof’ along with the violation of a variety of state a federal

19 Manuel’s last claim, and the only one that does not

constitutional provisions.
allege IAC, is that the Court abused its discretion in ruling on his motion for
judgment of acquittal.2° Additionally, in response to PCR counsel’s motion to
withdraw, Manual expands on his claim that trial counsel’s pretrial preparation was
inadequate. He alleges that he only met with trial counsel for 3-5 minutes before

trial, and had counsel explained to him the likelihood of acquittal (or lack thereof),

there is a reasonable probability that he would have accepted the State’s plea offer.”!

4. PCR counsel addresses all of Manuel’s claims in his motion to
withdraw, but not the supplemental claim raised after PCR counsel filed his motion
to withdraw. With respect to Manuel’s first claim that trial counsel did not file any
pre-trial motions, PCR counsel believes that there was no basis to file a suppression
motion.” As to the second claim that trial counsel was ineffective in failing to
subpoena the officer who test fired the firearm, Cpl. Law, and the supervisor who
reviewed the arresting officer’s report, Sgt. Looney, PCR counsel points out that

neither was a necessary witness for the State. Since they had no other role in the

 

19 Id.

D1. 98.

1D.1. 50.

2D. 47 at 15, 16.
case, there was no confrontation issue.2?> PCR counsel finds Manuel’s third claim
lacking in merit because there was probable cause for the traffic stop, and the
arresting officer was able to authenticate the firearm he seized from Manuel and
account for its chain of custody.” Finally, PCR counsel finds Manuel’s fourth claim

procedurally barred because it was previously adjudicated on direct appeal.”°

5. For its part, the State argues that Manuel’s three IAC claims fail both
prongs of Strickland v. Washington.*® It contends the first fails because it does not
identify any particular pretrial motion trial counsel should have filed.’ The State
agrees with PCR counsel that Manuel’s second and third fail as well for essentially
the same reasons stated by PCR counsel. The State also agrees that Manual’s abuse
of discretion claim was previously adjudicated and, thus, is barred.”® Finally, while
the State is unaware of how long Manuel and trial counsel met before trial, it
observes that the case was not close, counsel made reasonable arguments, including
moving for judgment of acquittal, and Manuel suffered no prejudice.”?

6. Before addressing the merits of a defendant’s motion for postconviction

relief, the Court must first apply the procedural bars of Superior Court Criminal Rule

 

23 Id. at 17.

4 Id. at 17, 18.

3 Id. at 19, 20.

466 U.S. 668 (1984).
277).1. 52 at 7.

8 Id. at 10.

29 Td,
61(i).*° If a procedural bar exists, then the Court will not consider the merits of the
postconviction claim.*! Under Delaware Superior Court Rules of Criminal
Procedure, a motion for postconviction relief can be barred for time limitations,
repetitive motions, procedural defaults, and former adjudications. A motion exceeds
time limitations if it is filed more than one year after the conviction becomes final
or if it asserts a newly recognized, retroactively applied right more than one year
after it was first recognized.** A second or subsequent motion is repetitive and
therefore barred.*? The Court considers a repetitive motion only if the movant was
convicted at trial and the motion pleads with particularity either: (1) actual
innocence;** or (2) the application of a newly recognized, retroactively applied rule
of constitutional law rendering the conviction invalid.*> Grounds for relief “not
asserted in the proceedings leading to the judgment of conviction” are barred as
procedurally defaulted unless the movant can show “cause for relief” and “prejudice

from [the] violation.”%°

Grounds for relief formerly adjudicated in the case,
including “proceedings leading to the judgment of conviction, in an appeal, in a post-

conviction proceeding, or in a federal habeas corpus hearing” are barred.?’

 

% Younger v. State, 580 A.2d 552, 554 (Del. 1990).
31 Td.

32 Super. Ct. Crim. R. 61(i)(1).

33 Super. Ct. Crim. R. 61(i)(2).

4 Super. Ct. Crim. R. 61(d)(2)(i).

35 Super. Ct. Crim. R. 61(d)(2)(ii).

6 Super. Ct. Crim. R. 61(1)(3).

37 Super. Ct. Crim. R. 61(1)(4).
7. The MPCR constitutes a timely first motion for postconviction relief,
alleging IAC. The court agrees with PCR counsel and the State that Manuel’s fourth
claim, identified by him as “Abuse of Discretion by trier” is procedurally barred as
it was previously adjudicated on direct appeal. Therefore, the Court will consider
the motion on its merits only with respect to the IAC claims.

8. To succeed on an IAC claim, a claimant must demonstrate: (1) that
counsel’s performance was deficient; and (2) that the deficiencies prejudiced the
claimant by depriving him or her of a fair trial with reliable results.** To prove
counsel’s deficiency, a defendant must show that counsel’s representation fell below
an objective standard of reasonableness.*? Moreover, a defendant must make
concrete allegations of actual prejudice and substantiate them or risk summary

dismissal.*? “

[A] court must indulge in a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance.”*! A successful
Sixth Amendment claim of IAC requires a showing “that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’ An inmate must satisfy the proof requirements of both

prongs to succeed on an IAC of counsel claim. Failure to do so on either prong will

 

38 Strickland v. Washington, 466 U.S. 668, 688 (1984).
39 Td. at 667-68.

«© Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

4 Strickland, 446 U.S. at 689.

# Id. at 694.
doom the claim and the Court need not address the other.*? Here, Manuel cannot
demonstrate either that counsel’s performance was deficient on any of the issues that
he raises, or that he was prejudiced.

9. The Court turns initially to the IAC claims Manuel first raised in his
MPCR. In all three of them, Manuel has failed to meet either the performance or
prejudice prongs of Strickland. The first of those claims is that trial counsel failed
to file any pretrial motions. It is fatal to this claim that Manuel does not specify any
particular motion that trial counsel should have filed. Nevertheless, PCR counsel
has assessed the viability of a possible motion to suppress. Obviously, if the facts
supported such a motion, trial counsel’s failure to file one would have constituted
IAC. However, as PCR counsel points out, the facts do not provide a basis for a
motion to suppress. Manuel’s second claim is that trial counsel was ineffective in
failing to subpoena Cpl. Law and Sgt. Looney. The Court agrees with both PCR
counsel and the State that neither officer could have provided any testimony helpful
to Manuel, nor was his right to confront the witnesses against him violated by the
fact that they did not testify. As a result, counsel was not ineffective in failing to
subpoena them. Finally, Manuel’s last claim fails because there was no basis to

challenge the traffic stop, whether it was pretextual or otherwise. Further, there were

 

8 Strickland, 466 U.S. at 697; Ploof v. State, 75 A.3d 811, 825 (Del. 2013)
(“Strickland is a two-pronged test, and there is no need to examine whether an

attorney performed deficiently if the deficiency did not prejudice the defendant.”).
8
no chain of custody or authentication issues because there was no question that the
firearm seized from Manuel was the same one admitted into evidence.

10. The Court now turns to the lone issue brought in the points Manuel
wants the Court to consider. Because Manuel raised it for the first time after PCR
counsel filed his motion to withdraw, the Court directed trial counsel to submit an
affidavit responding to the claim. Trial counsel has submitted his affidavit in
response to Manuel’s IAC claims.** Contrary to Manuel’s claim that he met with
trial counsel for only 3 to 5 minutes before trial, trial counsel cites seven separate
occasions when he met with Manuel.* Trial counsel also denies that he failed to
explain the state of the evidence and the legal jeopardy Manuel faced at trial,
including his likelihood of success.*° Trial counsel has attached to his affidavit a
letter he wrote to Manuel, dated January 4, 2017, in which he explained the amount
of incarceration the State sought in its plea offer, the possibility it might consider
“substantial assistance,’*’ and that it would seek to have him declared a habitual
offender if it prevailed at trial.4® Trial counsel further advised Manuel that such a

declaration could result in a sentence of 15 years to life on the PFBPP charge alone,

 

“DJ. 57.

43 Td.

46 Td.

7 Trial counsel’s affidavit reflects a meeting on September 22, 2016 with Manuel,
an ATF agent and an Assistant United States Attorney to discuss a proffer by
Manuel. D.I. 57.

“8 Td.
with the possibility of additional incarceration on the other charges.” It is clear to
the Court, based on the affidavit of trial counsel and the documentation provided
with it that Manuel met with trial counsel multiple times and was fully apprised of
the relevant information he needed to make an informed choice about accepting or
rejecting the State’s plea offer. The advice Manuel received from trial counsel was
effective. He simply chose poorly.

THEREFORE, the Manuel’s Motion for Postconviction Relief and
Amended Motion for Postconviction Relief are DENIED.

Postconviction relief counsel’s Motion to Withdraw as Counsel is

 

 

GRANTED.
IT IS SO ORDERED. “)
Férris W. Wharton, J.
© Id.

10